J-A27007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MELODY BOLTERSDORF                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEPHEN BOLTERSDORF, TERRY                 :
    IRVIN AND GLORIA IRVIN                     :
                                               :   No. 952 MDA 2022
                                               :
    APPEAL OF: MELODY ELLBERGER,               :
    F/K/A MELODY BOLTERSDORF                   :

                  Appeal from the Order Entered June 6, 2022
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2017-FC-002455-03


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                           FILED: DECEMBER 23, 2022

        Melody Ellberger f/k/a Melody Boltersdorf (“Mother”) appeals pro se

from the June 6, 2022 Order that granted the Petition for Modification of

Custody filed by Terry and Gloria Irvin (“Paternal Grandparents”) and reduced

Mother’s partial physical custody of her children, M.B. and N.B. (collectively,

“Children”), to one weekend per month. Upon review, we dismiss this appeal

due to the substantial defects in Mother’s Brief to this Court.

        The relevant procedural and factual history is as follows. Mother and

Stephen Boltersdorf (“Father”) (collectively, “Parents”) are parents to M.B.,

born in June 2009, and N.B., born in August 2010.          Children have special

needs and suffer from cerebral palsy and autism, respectively, among other
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27007-22



disabilities. In 2017, Children were removed from Parents and placed in the

care of Paternal Grandparents after the Chester County Children and Youth

Services investigated allegations of truancy, neglect, and unsanitary living

conditions.1     On August 17, 2017, the juvenile court awarded Paternal

Grandparents sole legal custody and primary physical custody of Children,

Mother partial physical custody every Friday evening, and Father partial

physical custody as agreed upon between Paternal Grandparents and Father.

       On June 22, 2018, upon consideration of Mother’s Complaint for

Custody, the trial court ordered Paternal Grandparents to retain sole legal

custody2 and primary physical custody, but increased Mother’s partial physical

custody to every other weekend. During this time, Father lived with Children

and Paternal Grandparents and continued to have periods of partial physical

custody upon agreement of Paternal Grandparents.

       On November 1, 2021, Paternal Grandparents filed a Petition to Modify

Custody seeking to decrease Mother’s custodial time alleging, inter alia, that

Mother takes only one of the siblings for visits which upsets Children,

frequently cancels her custody time, interferes in Children’s medical care to

____________________________________________


1 Multiple animals lived in the home and contributed to the unsanitary living
conditions, including numerous cats, a pot-belly pig, bearded dragons, and
chickens.

2 Specifically, the order states: “The [c]ourt awards sole legal custody and
primary physical custody to Paternal Grandparents. . . Notwithstanding that
Paternal Grandparents have sole legal custody, Father and Mother shall have
access to the children’s medical, dental, religious, and school records[.]” Final
Order of Custody, 6/22/18 (emphasis omitted).

                                           -2-
J-A27007-22



Children’s detriment, and lives in a camper moving from campground to

campground refusing to provide a physical location while N.B. is in her

custody. See Petition for Modification, 11/1/21, at ¶ 6, 7, 8.

      On June 6, 2022, after a custody trial, the trial court issued an Opinion

and Final Order of Custody, which granted Paternal Grandparents’ petition and

reduced Mother’s custodial time to one weekend per month. The trial court

also noted that Mother is a participant in the Address Confidentiality Program

and ordered that pursuant to 23 Pa.C.S. § 6708(3), the Office of Victim

Advocate shall provide Mother’s actual address to Paternal Grandparents’

counsel. The court further ordered that Paternal Grandparents’ counsel “shall

not disclose the address of Mother absent an emergency.” Order, 6/6/22, at

10-11.

      Mother filed a timely pro se Notice of Appeal and a contemporaneous

Rule 1925(b) statement, raising five issues. The trial court filed a responsive

Rule 1925(a) opinion.

      In her brief to this Court, Mother raises eight issues for our review. See

Mother’s Br. at 23-25.    For the reasons discussed infra, we are unable to

provide meaningful review of any of them.

      Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure, and this Court may quash or

dismiss an appeal if the defect in the brief is substantial. Commonwealth v.

Adams, 882 A.2d 496, 497–98 (Pa. Super. 2005); Pa.R.A.P. 2101.

“[A]lthough this Court is willing to construe liberally materials filed by a pro

                                     -3-
J-A27007-22



se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super.

2003). “To the contrary, any person choosing to represent himself in a legal

proceeding must, to a reasonable extent, assume that his lack of expertise

and legal training will be his undoing.” Adams, 882 A.2d at 498.

      It is axiomatic that the argument portion of an appellate brief must be

developed with citation to the record and relevant authority.          Pa.R.A.P

2119(a)-(c). This Court will address only those issues properly presented and

developed in an appellant’s brief as required by our rules of appellate

procedure. Pa.R.A.P. 2101-2119. As this Court has made clear, we “will not

act as counsel[.]” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007). “We shall not develop an argument for an appellant, nor shall we scour

the record to find evidence to support an argument[.]” Milby v. Pote, 189

A.3d 1065, 1079 (Pa. Super. 2018).

      Here, we are unable to provide meaningful review. Comprised primarily

of personal grievances untethered to legal analysis and citations to the record,

Mother’s brief utterly fails to comport with our rules of appellate procedure.

As a result, our review is fatally hampered and, accordingly, we are

constrained to dismiss this appeal. Pa.R.A.P. 2101.

      Specifically, in her Statement of the Case, Mother fails to reference the

record as required by Rule 2117(a)(4), and impermissibly includes an attempt

at persuasive argument in violation of Rule 2117(b). See Mother’s Br. at 25-




                                     -4-
J-A27007-22



27. See generally Pa.R.A.P. 2117(a)-(b) (setting forth requirements for the

statement of the case section).

        In addition, Mother’s Argument section is markedly underdeveloped

and, at times, impossible to decipher. Significantly, Mother fails to divide the

argument into “as many parts as there are questions to be argued” pursuant

to Rule 2119(a) and, instead, purports to include all eight of her claims in one

disorganized and rambling Argument section.        Moreover, although Mother

randomly cites to boilerplate legal authority throughout the brief, she fails to

analyze and apply the cited law to the facts of this case as required by Rule

2119(a)-(c).     See, e.g., Mother’s Br. at 40-41, 43-45.     Most fatal to our

review, Mother fails to provide any references to the record as required by

Rule 2119(c). See generally Pa.R.A.P. 2119 (a)-(c) (describing argument

section requirements).

        In sum, Mother’s violations of the Rules of Appellate Procedure preclude

this Court’s meaningful review. We decline to scour the record and may not

develop arguments on Mother’s behalf. Accordingly, we are constrained to

dismiss this appeal.3

        Even if this Court were able to effectuate meaningful appellate review,

we would affirm. We agree with the reasoning of the trial court in its well-




____________________________________________


3   Mother’s December 3, 2022 Motion for Sanctions is denied.

                                           -5-
J-A27007-22



written and comprehensive June 6, 2022 and July 20, 2022 opinions and

discern no abuse of discretion.4

       Appeal dismissed. Motion for Sanctions denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2022




____________________________________________


4 Moreover, if this court were not constrained to dismiss this appeal due to
briefing defects, we would be unable to address Mother’s final three issues
contained in her brief because she failed to include them in her Rule 1925(b)
statement. Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the Statement
and/or not raised in accordance with the provisions of this paragraph (b)(4)
are waived.”).


                                           -6-